Gray, C. J.
By the Constitution of the United States, “ a person charged in any state with treason, felony or other crime, who shall flee from justice, and be found in another state, shall, on demand of the executive authority of the state from which he fled, be delivered up, to be removed to the state having juris-diction of the crime.” Const. U. S. art. 4, § 2. Congress has enacted that when the executive authority of any state shall demand any person, as a fugitive from justice, of the executive authority of the state to which he has fled, and shall produce the copy of an indictment found, or an affidavit made before a magistrate, charging the person demanded with having committed treason, felony or other crime, and certified as authentic by the Governor of the state fled from, it shall be the duty of the executive authority of the state fled to, to cause him to be arrested and delivered to the agent of the executive authority making the demand. U. S. St. .February 12, 1793, § 1. U. S. Rev. Sts. § 5278. The statutes of the Commonwealth provide that such demand shall be accompanied by sworn evidence that the party charged is a fugitive from justice, and by a duly certified copy of an indictment, or a duly attested copy of a complaint made before a court or magistrate authorized to receive the same and supported by affidavit; and that the person arrested shall be allowed opportunity to apply for a writ of habeas corpus. Gen. Sts. c. 177, §§ 1-4. The -warrant of the' Governor of the Commonwealth is primd facie evidence, at least, that all necessary legal prerequisites have been complied with, and, if the previous proceedings appear to he regular, is conclusive evidence of the right to remove the prisoner to the state from which he fled. Commonwealth v. Hall, 9 Gray, 262. Kingsbury's case, 106 Mass. 223. Brown's case, 112 Mass. 409. Taylor v. Taintor, 16 Wall. 366, 374.
*329The only objection made in this case to the validity of the proceedings is that the indictment does not charge any crime under the laws of Vermont. But by the statutes of Vermont, produced at the argument in accordance with the leave reserved in the report, it appears that obtaining goods by false pretences is a punishable crime in that state; and the indictment substantially sets forth an obtaining of goods by false pretences. When an indictment appears to have been returned by a grand jury, and is certified as authentic by the Governor of the other state, and substantially charges a crime, this court cannot, on habeas corpus, discharge the prisoner because of formal defects in the indictment; but the sufficiency of the charge as a matter of technical pleading is to be tried and determined in the state in which the indictment was found. In re Voorhees, 3 Vroom, 141. In re Greenough, 31 Vt. 279. In re Clark, 9 Wend. 212. As this ground is conclusive against the petitioner, it is unnecessary to consider whether the warrant of the Governor of this Commonwealth, issued upon the demand and certificate of the Governor of Vermont, would preclude the court from inquiring and determining whether the indictment was defective in substance.
In the cases cited at the bar, in which the prisoner was discharged, there was no indictment, but only an ex parte affidavit, which, upon inspection, did not distinctly charge any crime. In Ex parte Smith, 3 McLean, 121, the affidavit merely alleged that the deponent at a certain time and place in Missouri “ was shot with intent to kill, and that his life was despaired of for several days; and that he believes, and has good reason to believe, from evidence and information now in his possession, that Joseph Smith, commonly called the Mormon Prophet, was accessory before the fact of the intended murder; and that the said Joseph Smith is a citizen or resident of the State of Illinois; ” and did not otherwise allege that a crime had been committed, or that Smith was in Missouri at the time of i s commission, or that he was a fugitive from justice. In People v. Brady, 56 N. Y. 182, the affidavit charged a conspiracy to obtain, and an actual obtaining of property in Michigan by “ divers false pretences,” without setting out the pretences, or alleging that the end or the means were unlawful by the laws of that state. In
*330Manchester’s case, 5 Cal. 237, on the other hand, an affidavit which set forth the crimes of forgery, and of uttering forged notes, without the exactness necessary to be observed in an indictment, was held to be sufficient. See also In re Farez, 7 Blatchf. C. C. 34, 345, 491. Prisoner remanded.